     Case 2:16-cr-00631-DAK-PMW Document 313 Filed 11/21/19 Page 1 of 3



Gregory G. Skordas (#3865)
Kaytlin V. Beckett (#16257)
Gabriela Mena (#17087)
SKORDAS & CASTON, LLC
560 South 300 East Suite 225
Salt Lake City, UT 84111
Telephone: (801) 531-7444
Facsimile: (801) 665-0128
gskordas@schhlaw.com
kbeckett@schhlaw.com
gmena@schhlaw.com
Attorneys for Defendant


                       IN THE UNITED STATES DISTRICT COURT
                        DISTRICT OF UTAH, CENTRAL DIVISION


      UNITED STATES OF AMERICA,                           STIPULATED MOTION TO
                                                          CONTINUE SENTENCING
                    Plaintiff,
                                                            Case No. 2:16-CR-00631 DAK
                       v.
                                                                Judge Dale A. Kimball
     AARON MICHAEL SHAMO, et. al.,

                  Defendant.


       Defendant, Aaron Michael Shamo, by and through his counsel of record, Gregory G.

Skordas, hereby moves this Court for an Order Continuing the Sentencing currently set for

December 3, 2019, at 2:30 p.m.

This motion is based on the following:

   1. Defense Counsel is researching legal issues associated with the numerous “victim impact

statements” received in conjunction with this matter.

   2. Defense Counsel has a scheduling conflict with and will be in a jury trial in Logan, UT,

State of Utah v. Baugh, Brevan: 181100862.
     Case 2:16-cr-00631-DAK-PMW Document 313 Filed 11/21/19 Page 2 of 3



   3. On November 20, 2019, Defense Counsel filed a motion with this Court, (Doc. No. 312),

the issues addressed therein will take a significant period of time to resolve and must be resolved

prior to moving forward with sentencing.

   4. The United States of America, through Counsel Michael Gadd, has stipulated to the

continuance via email.

         WHEREFORE, the Defendant respectfully requests this Court Continue the Sentencing

until such time as the issues addressed in the Motion (Doc. No 312) are fully adjudicated by this

court.

               Respectfully submitted this 21st day, of November 2019.

                                                     SKORDAS & CASTON, LLC


                                                     /s/ Gregory G. Skordas ____________
                                                     Gregory G. Skordas
     Case 2:16-cr-00631-DAK-PMW Document 313 Filed 11/21/19 Page 3 of 3




                                CERTIFICATE OF SERVICE


       I hereby certify that on November 21, 2019, I electronically filed a true and correct copy

of the foregoing, STIPULATED MOTION TO CONTINUE, with the Clerk of the Court using

ECF system, which sent notification of such filing to the following:

        Vernon G. Stejskal
        Vernon.stejskal@usdoj.gov

        Michael Gadd
        mgadd@agutah.gov

         Kent Burggraaf
         kburggraaf@agutah.gov



                                             /s/ Sabrina Snow- Legal Secretary
                                             SKORDAS & CASTON, LLC
